Exhibit 21 SUBSIDIARIES OF THE REGISTRANT Company name Place and date of incorporation Principal activities 1 China Chemical Holding Company (“Holding Company”) Nevada January 15, 2010 Holds 100% equity interest in CCCG 2 China Conservation Chemical Group (BVI) Company Limited (“CCCG”) British Virgin Islands (“BVI“) April 1, 2008 Holds 100% equity interest in TWC, TCC, and CCR 3 Tung Wah Chemical (Hong Kong) Company Limited (“TWC”) Hong Kong April 2, 2008 Holds 90% equity interest in Dong Hua directly and 10% through Packaging Company 4 Tung Cheung Chemical (Hong Kong) Company Limited (“TCC”) Hong Kong April 2, 2008 Holds 100% equity interest in Dong Xiang 5 China Chemical Recycling Company Limited (“CCR”) Hong Kong April 2, 2008 Holds 100% equity interest in Plastic Art 6 Quanzhou Donghua Chemical Fiber Weaving Company Limited (“Dong Hua”) People’s Republic of China January 19, 2001 Manufactures and sells polypropylene chemical fiber products 7 Quanzhou Dongxiang Chemical & Light Industrial Textile Company Limited (“Dong Xiang”) People’s Republic of China January 16, 2006 Manufactures and sells polypropylene chemical fiber products 8 Jiangsu Suqian Dongyuan Plastic Art Co., Ltd (“Plastic Art”) People’s Republic of China December 16, 2008 Reclaims and recycles plastic waste products containing polypropylene 9 Jinjiang Dong Yuan Fu Rong Non-Woven PP Fabric Shop (“Fabric Shop”) People’s Republic of China March 17, 2005 Sells and distributes non-woven polypropylene fabric in China 10 Fujian Dongxin Petrochemical Co., Ltd.(“Petrochemical”) People’s Republic of China December 10, 2003 Manufactures and sells cyclohexanone
